By the Court. Woodruff, J.
The notice of appeal in this case assigns no grounds therefor. The statute is explicit on this subject, (Code, § 353,) and we should be warranted in dismissing the appeal upon this ground.
I have, nevertheless, looked at the defendant’s affidavit, which was submitted to us with the return, and I find it there stated, that the ground of appeal is, that the judgment was rendered upon insufficient evidence, and against the weight of evidence. I think this has no just foundation.
*124It is plainly a case in which the finding of the court below should be sustained.
We have not examined the other affidavits submitted, for the reason that we have no power to order a new trial, on the ground that the defendant has discovered further evidence.
The judgment must be affirmed, with costs.